DETAILED ACTION
This Office action is in response to the application filed on 18 May 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is not clear whether or not the claim recites a further limitation on its parent claim 1. For instance, claim 2 recites, “an n-phase AC voltage terminal to be connected to the AC voltage grid via n phase lines” in lines 2-3 without defining the variable n. Whereas claim 1 already recites, “a line-commutated converter having an AC voltage terminal for connection to an AC voltage grid via at least one phase line”. It appears that if n=1, then claim 2 is merely repeating the limitation already found in claim 1. 
The remainder of claim 2 likewise mirrors limitations found in claim 1 without clearly specifying any new structural or functional limitations. For examination, the broadest reasonable interpretation of claim 2 is the n=1 case just explained, and therefore claim 2 will be considered as coterminous in scope with claim 1 for the purposes of applying prior art.
Claim 10 is rejected as indefinite because it depends from claim 2 and therefore inherits the above deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Pub. No. WO 2019/166082 A1 to Endres et al. (cited in the 18 May 2021 IDS and hereinafter referred to as “Endres”) in view of Applicant’s admitted prior art (paragraph [0006] of the specification as originally filed) and the IEEE article “Hybrid topologies for series and shunt compensation of the line-commutated converter” by Bakas et al. (cited in Applicant’s admitted prior art and in the 18 May 2021 IDS, hereinafter referred to as “Bakas”).
Examiner notes that since the cited WIPO document is in the German language, the US application publication, US 2020/0403407, which is also cited on the IDS, will be referred to in the rejections to follow as the English language equivalent).
In re claims 1 and 2, Endres discloses a converter arrangement (Figs. 1-3), comprising: an AC voltage terminal (at 2a or 2b) for connection to an AC voltage grid via at least one phase line ([0029]); at least one switching module branch (any of 3A-3C; Fig. 2) connected in series in said at least one phase line (as shown), said at least one switching module branch having a series connection of switching modules (11 in Fig. 2) with terminals configured to generate bipolar voltages that sum to give a branch voltage ([0016], [0032]); a bypass branch (17) connected in parallel with said at least one switching module branch (Fig. 2), said bypass branch containing at least one switching device (18) formed with activatable semiconductor switches (individual thyristors 19 and 20) that are connected in an antiparallel connection (as shown).
Endres only does not disclose a line-commutated converter to which the switching module and bypass branches are connected. Whereas Applicant admits in paragraph [0006] of the specification that this arrangement was already known from Bakas (see Bakas, Fig. 1), and that this implementation of the series-connected switching modules with the LCC forms a controllable series capacitance which may advantageously be used to compensate a line impedance between the converter the AC grid connection point (see specification paragraph [0006]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of Endres by implementing the switching module and bypass branch circuits in series between an LCC and the AC grid connection point, since Applicant has admitted such implementation was known and used for the purpose of compensating a line impedance between the converter the AC grid connection point.
In re claims 3, 5, 6, and 7, Endres as modified further discloses wherein said switching modules are full bridge switching modules ([0016], [0032]); a mechanical bypass switch (15 in Fig. 2) connected in parallel with said switching module branch and said bypass branch (as shown); a first inductance arranged in said switching module branch (13; Examiner also notes that inductance is an intrinsic property of any electrically conductive connection); and a second inductance arranged in said bypass branch connected in parallel with each said switching module branch (21; see also the above note regarding inherency).  
In re claim 4, Endres as modified further discloses wherein said line- commutated converter is a thyristor-based converter (i.e., Endres was modified to include the LCC from Applicant’s admitted prior art and Bakas, which is a thyristor-based converter as shown in Fig. 1 of Bakas).  
In re claim 8, Endres as modified further discloses wherein said bypass branch has a number Ah of antiparallel semiconductor switches (two thyristors as shown in Fig. 2) and a respectively associated switching module branch has a number As of switching modules (an arbitrary number may be included as taught at [0032], with six being shown in Fig. 2), and wherein Ah <= As <= 3*Ah (i.e., in the example shown, Ah = 2, and As = 6 = 3*Ah). 
In re claims 9 and 10,  Endres as modified further discloses a central actuation unit (4 in Fig. 1) configured to activate said semiconductor switches in said bypass branch when a predetermined condition is present ([0034]); and wherein said semiconductor switches in said bypass branch are configured to be activated automatically when a predetermined condition is present (id., the automatic activation being performed by the controller 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Endres, Applicant’s admitted prior art, and Bakas as cited above and applied to claim 1, and further in view of Zhang et al. (US 2020/0052611; hereinafter “Zhang”).
In re claim 11, Endres as modified does not disclose a controllable transformer arranged between said at least one switching module branch and said converter. Whereas Zhang discloses an LCC (see Fig. 1a and example alternate embodiment of Fig. 9b – converters 8 or 10) with series-connected switching module branches (24a-c, 26a-c), and with a controllable transformer (transformer arranged as shown in embodiment Fig. 9b) connected between the switching module branches and the converter (As shown). It was well-known and a matter of routine practice in the art to use a controllable transformer in such implementation with a line-commutated converter for the purpose of isolating the converter from the grid and providing commutation voltages for the LCC thyristors.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the arrangement of Endres by incorporating a controllable transformer arranged between said at least one switching module branch and said converter as shown by Zhang for the known purpose of isolating the converter from the grid and providing commutation voltages for the LCC thyristors.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 12-14, the prior art made of record in this case fails to disclose or suggest the recited method  of starting a converter arrangement, which includes the steps of: “providing the converter arrangement according to claim 1; blocking the switching modules in the switching branch; activating the semiconductor switches in the bypass branch with a predetermined delay; and commutating a branch current from the switching branch to the bypass branch through the delayed activation of the semiconductor switches”. 
For instance, Endres contemplates starting up the switching modules ([0034]) but does not teach the line-commutated converter as explained above. Bakas and other prior art fail to cure this deficiency as they also do not teach the steps as recited in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing further examples of thyristor-based bypass switches and/or MMC converters with bypass arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838